IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE

        KENNETH CARPENTER V. DAVID METLER, STATE FARM
           INSURANCE & CORTESE TREE SPECIALIST, INC.

                    Direct Appeal from the Circuit Court for Knox County
                        No. 35910      Wheeler A. Rosenbalm, Judge


                    No. E2011-00415-COA-R3-CV-FILED-JULY 25, 2011




       Appellant filed a notice of appeal for a non-final judgment entered by the trial court. We
dismiss the appeal for lack of jurisdiction.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

HIGHERS, ALAN E., P.J.W.S., FARMER, DAVID R., J., and KIRBY , HOLLY M., J.

Russell Egli, Knoxville, Tennessee, for the appellant, Kenneth Carpenter.

Matthew Joshua Evans, Knoxville, Tennessee, for the appellees, David Metler, State Farm Insurance,
and Cortese Tree Specialist, Inc.

                                   MEMORANDUM OPINION 1

       Appellant Kenneth Carpenter filed the instant lawsuit in the Circuit Court of Knox County,
Tennessee, and named as defendants David Metler, State Farm Insurance and Cortese Tree
Specialist, Inc. (“Cortese Tree”). Subsequently, Cortese Tree filed a motion to dismiss which was
ultimately granted by the trial court by order entered on February 18, 2011. The trial court's order
of February 18, 2011, did not affect the pending litigation as to the remaining defendants and the




       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
order was not made final pursuant to Rule 54.02 of the Tennessee Rules of Civil Procedure.2 On
February 23, 2011, Appellant filed a Notice of Appeal of the trial court's order of February 18, 2011.

        Appellee Cortese Tree filed a motion to dismiss this appeal on April 21, 2011, asserting that
the order appealed was not a final judgment and that this Court lacks jurisdiction to hear this matter.
Appellee also requested an award of its expenses for this appeal. On April 27, 2011, Appellant filed
a response in which Appellant indicated that he had filed a motion to amend the trial court's order
to include a Rule 54.02 certification for a final judgment. Appellant also stated that he withdrew his
current Notice of Appeal and requested leave to re-file another Notice of Appeal after a final
judgment was entered by the trial court.

         On May 18, 2011, the Court entered an order denying the motion to dismiss, but directed
Appellant to obtain a final judgment within thirty (30) days of the entry of that Order.3 Our Order
of May 18, 2011, also provided “[i]n the event that Appellant does not obtain entry of a final
judgment within the time provided herein, Appellant shall have thirty-five (35) days from the entry
of this Order to show cause why this appeal should not be dismissed for failure to appeal an
appealable order or judgment.” Appellant then submitted a notice on June 27, 2011, which stated
that the trial court had denied Appellant's request to certify the order appealed as a final judgment
pursuant to Rule 54.02 of the Tennessee Rules of Civil Procedure.

        Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties or
multiple claims are involved in an action, any order that adjudicates fewer than all the claims or the
rights and liabilities of fewer than all the parties is not final or appealable. Except where otherwise
provided, this Court only has subject matter jurisdiction over final orders. See Bayberry Assoc. v.
Jones, 783 S.W.2d 553 (Tenn. 1990). In light of the foregoing, it is apparent that the order appealed
in this matter is not a final judgment and therefore, this Court lacks jurisdiction to hear this matter.


        2
            Rule 54.02 of the Tennessee Rules of Civil Procedure provides:

        When more than one claim for relief is present in an action, whether as a claim,
        counterclaim, cross-claim, or third party claim, or when multiple parties are involved, the
        court, whether at law or in equity, may direct the entry of a final judgment as to one or more
        but fewer than all of the claims or parties only upon an express determination that there is
        no just reason for delay and upon an express direction for the entry of judgment. In the
        absence of such determination and direction, any order or other form of decision, however
        designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer
        than all the parties shall not terminate the action as to any of the claims or parties, and the
        order or other form of decision is subject to revision at any time before the entry of the
        judgment adjudicating all the claims and the rights and liabilities of all the parties.

T.R.C.P. 54.02.
        3
         Initially upon Appellee's motion to dismiss the appeal and Appellant's response, this Court filed
a memorandum opinion on May 12, 2011, dismissing this appeal for lack of jurisdiction. Then, on May 16,
2011, the Court withdrew its opinion and judgment in this matter and assigned this appeal to the Western
Section of the Court of Appeals for disposition.
Consequently, we must dismiss this appeal.

                                          Conclusion

        For the foregoing reasons, we dismiss this appeal for lack of jurisdiction. Moreover,
Appellee Cortese Tree's request for an award of its expenses is respectfully denied. Costs of this
appeal are taxed to the appellant, Kenneth Carpenter, and his surety for which execution may issue
if necessary.

                                             PER CURIAM